DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 16 December 2020 has been entered.
Disposition of claims:
Claims 9, 14, and 22 have been amended.
Claims 17 and 23 have been cancelled.
Claims 34-36 are new.
Claims 1, 9-14, 21-22, 24-29, and 32-36 are pending.
The amendment to claim 9 has overcome the objection to claim 9 set forth in the last Office action. The objection to claim 9 has been withdrawn.
The amendment to claim 9 has overcome the rejection of claim 9 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant's arguments, see the 3rd paragraph of p. 19 through the 3rd paragraph of p. 21 of the reply filed 16 October 2020 with respect to the rejection of claims 1, 9, 13, 22-27, 29, and 32-33 under 35 U.S.C. 103 over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), and Kai et al. (US 2010/0187977) (hereafter “Kai”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the results found in Table D1 of the instant specification is a showing of unexpected results commensurate in scope with the current claims, showing nonobviousness over the cited prior art. Specifically, Applicant argues that the comparisons between the device using Compound A2 vs. the device using Compound CC-1 and between the device using Compound D7 vs. the device using Compound CC-2 show that substituting a terphenyl group as in the claimed compounds having the structure of the instant Formula I or the instant Formula II in place of a biphenyl group would have led to results that are unexpected in view of the prior art.
The data shows increases in device durability when a host material comprising a terphenyl substituent in place of a biphenyl substituent. However, it is not clear that the results are unexpected or commensurate in scope with the claimed invention.
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
As outlined below each of Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”), Balaganesan et al. (US 2012/0175598 A1) (hereafter “Balaganesan”), and Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) teach indolocarbazole host materials comprising terphenyl substituents on an N atom of the indolocarbazole ring system. None of the modifications to these host materials involved substituting a terphenyl group in place of a biphenyl group. As outlined below, the compounds of Lee and Balaganesan comprise terphenyl groups having the structure of the claimed terphenyl substituents and these compounds would therefore appear to be in possession of any possible improvements shown by the comparisons. While the compounds of Feldman comprise terphenyl groups that differ from the claimed terphenyl groups, no comparison is made to the terphenyl groups of the cited compounds of Feldman. Furthermore, as outlined below, Balaganesan teaches advantages in thermal stability for compounds comprising a terphenyl substituent on a carbazole moiety. One of ordinary skill in the art would expect that improvements in thermal stability of a compound would necessarily result in some amount of improved durability for a compound using the compound. Therefore, for at least these reasons, it cannot be determined that the presented results 
Additionally, it’s unclear that the results are commensurate in scope with the claimed invention. The presented results are for devices utilizing a compound of the instant Formula I or Formula II as the only host material of a light-emitting layer comprising a phosphorescent light-emitting material. Additionally, results are only presented for a single phosphorescent material. 
The compounds of Feldman are comprised as one of two host materials for a light-emitting material in a light-emitting layer of an organic light-emitting device. It is unclear if similar results would be observed for light-emitting layers comprising two host materials. Feldman teaches that the light-emitting material of the devices of Feldman can be fluorescent materials in addition to phosphorescent materials {paragraphs [0064], [0085]-[0086], [0094], [0098], and [0099]}. It is unclear if similar results would be observed for light-emitting layers utilizing a fluorescent dopant. Finally, Feldman teaches that a variety of phosphorescent dopant materials can be used. It is unclear if similar results would be obvserved for any phosphorescent dopant material. In particular, Feldman teaches that dopants emitting red, green, or blue emission can be used. It is not clear that similar results would be observed for phosphorescent light emitting materials having the differing triplet energies of materials that emit differently colored light.
For at least these reasons, the argument is not found to be persuasive.

Applicant’s arguments, see the final paragraph of p. 21 through the third paragraph of p. 22 of the reply filed 16 December 2020 with respect to the rejection of claim(s) 10-14 and 17 under 35 U.S.C. 103 over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), and Kai et al. (US 2010/0187977) (hereafter “Kai”) as applied to claim 1 above, and further in view of Kim et al. (US 2016/0133844 A1) (hereafter “Kim”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Moreover, the Kim reference was improperly cited in the last Office action. Kim is relied upon as an evidentiary reference below and the correct US pre-grant publication number is referenced.

Applicant's arguments, see the final paragraph of p. 22 through the 4th paragraph of p. 23 of the reply filed 16 December 2020 regarding the rejection of claim 21 under 35 U.S.C. 103 over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kai et al. (US 2010/0187977) (hereafter “Kai”), and Takada et al. (US 2014/0034914) (hereafter “Takada”) have been fully considered but they are not persuasive.
Applicant argues that for the same reasons as outlined above, the rejections should be withdrawn.
For the same reasons as outlined above, the rejections are maintained.

Applicant's arguments, see the 5th paragraph of p. 23 through the 2nd paragraph of p. 24 of the reply filed 16 December 2020 regarding the rejection of claim 28 under 35 U.S.C. 103 over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), Kai et al. (US 2010/0187977) (hereafter “Kai”), Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) have been fully considered but they are not persuasive.
Applicant argues that for the same reasons as outlined above, the rejections should be withdrawn.
For the same reasons as outlined above, the rejections are maintained.

Applicant's arguments, see the 3rd paragraph of p. 24 through the 2nd paragraph of p. 25 of the reply filed 16 December 2020 regarding new claims 34-36 have been fully considered but they are not persuasive.
Applicant argues that new claims 34-36 are nonobvious over the cited prior art.
Claims 34-36 are obvious for the reasons outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-13, 22, 25-27, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”).
Regarding claims 1, 9-11, 13, and 25-26: Lee discloses the compounds shown below that can be used as a host material in the light-emitting layer of an organic light-emitting device along with a light-emitting dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image1.png
    564
    506
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    565
    578
    media_image2.png
    Greyscale

[AltContent: textbox (Lee’s Compound C-226)][AltContent: textbox (Lee’s Compound C-166)]

Where in each compound, the instant R4 is a substituted aryl group, and the instant R1, R2, and R3 are each hydrogen.
Lee does not exemplify a device comprising one of Lee’s Compound C-166 and Lee’s Compound C-226.
However, as outlined above, Lee teaches that the compounds can be used as host materials for a light-emitting dopant in a light-emitting layer of an organic light-emitting device {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.)}
Lee teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer comprising the light-emitting layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
Lee further teaches that the light-emitting layer comprises a 2nd host material {paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.}.
At the time the invention was effectively filed, it would have been obvious to have modified the compounds of Lee shown above to be comprised in the light-emitting layer of the device described by Lee as one of the host materials for the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Lee does not exemplify a device comprising one of Lee’s Compound C-166 and Lee’s Compound C-226 in addition to a 2nd host material having the structure of the instant Formula IV.
However, Lee teaches that the 2nd host can have the structure shown below {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (p. 80, Compound H2-41), (paragraph [0062] and Table 2: Examples 3-2 through 3-4 use Compound H2-41.)}.
[AltContent: textbox (Lee’s Compound H2-41)]
    PNG
    media_image3.png
    840
    684
    media_image3.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the generalized 2nd host material of Lee for Lee’s Compound H2-41, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Lee’s Compound H2-41 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 12: 
Lee does not exemplify a device comprising one of Lee’s Compound C-166 and Lee’s Compound C-226 in addition to a 2nd host material having have the structure of one of the compounds of the current claim 12.
However, Lee teaches the compound shown below as a co-host material of a light-emitting layer of an organic light-emitting device that is a triazine compound {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (p. 86, Compound H2-72)}.
[AltContent: textbox (Lee’s Compound H2-72)] 
    PNG
    media_image4.png
    771
    710
    media_image4.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted Lee’s Compound H2-72 in place of Lee’s Compound H2-41, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Lee’s Compound H2-72 would have been one from a finite number of identified, predictable solutions 

Regarding claims 22 and 27: Lee teaches all of the limitations with respect to claims 1 and 25, as outlined above.
Lee further discloses that the organic layer can further comprise a phosphorescent emissive dopant having the structure shown below {(paragraphs [0038]-[0041]: The light-emitting dopant can be an iridium complex.), (paragraph [0056] and Table 1: An iridium complex comprised in the light emitting layer can be D-1.), (paragraph [0045]: The light-emitting dopant can be Compound D-1 shown below)}.
[AltContent: textbox (Lee’s Compound D-1)] 
    PNG
    media_image5.png
    889
    496
    media_image5.png
    Greyscale


Where in Lee’s Compound D-1, Y1-Y8 are C; Ra is methyl and phenyl; Rb
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used Lee’s Compound D-1 as the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Lee’s Compound D-1 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The compound shown above is a third compound that has a different structure than the first host or the second host (the first compound or the second compound).
Feldman teaches that the device of Feldman can be produced using thermal evaporation {paragraph [0210]}.
Each of the first compound, the second compound, and the third compound would have vapor pressures when undergoing a thermal evaporation process. For a given pressure and a given evaporation rate, each material would have specific evaporation temperature. However, claim 22 has not specified either of a pressure or an evaporation rate. At some pressure and some evaporation rate, the third compound would have an evaporation temperature T3 of 150 to 350 °C. Furthermore, at some pressure and some evaporation rate, the first compound would have an evaporation temperature T1 of 150 to 350 °C. 
Given that the pressure and evaporation rate are not specified for either of the first material or the third material, these conditions do not need to be the same for each of the first material and the second material. Therefore, a pressure and evaporation rate for the first material and a pressure and evaporation rate for the third material could be chosen such that T1-T3 is less than 20 °C. 
Given the above conditions, the third material would have a third mass loss rate and the first material would have a first mass loss rate. Given the above conditions, a pressure and evaporation rate for the first material and a pressure and evaporation rate for the third material could be chosen such that the ratio between the first mass loss rate and the third mass loss rate is within the rant of 0.90 to 1.10.

Regarding claim 29: Lee teaches all of the limitations with respect to claim 25, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula I or Formula II is a transporting material.

Regarding claims 32-33: Lee all of the limitations with respect to claim 25, as outlined above.
Claim 32 differs from claim 25 in that the organic light-emitting device is comprised in a consumer product.
Lee further discloses that the OLED is incorporated into a consumer product that is a lighting system or a display system {paragraph [0054]: The organic electroluminescent device can be used to produce a display system or a lighting system.}. Any lighting system would be a light for interior or exterior illumination and/or signaling.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device by applying it to a lighting system or a display system, based on the teaching of Balaganesan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). It would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system.


Claims 1, 9-13, 22, 24-27, 29, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Balaganesan et al. (US 2012/0175598 A1) (hereafter “Balaganesan”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee”).
Regarding claims 1, 9-10, and 25-26: Feldman discloses an organic light emitting device comprising a substrate, an anode, a cathode, and an organic layer disposed between the anode and the cathode {(paragraphs [0184]-[0190]: Element 240, which is the photoactive layer, can be a light-emitting layer.), (paragraphs [0277]-[0278]: The devices comprise a substrate.), (paragraphs [0273]-[0278], [0280]-[0287], and [0291]: Example 4)}.
The organic layer comprises a light-emitting layer comprising a composition of materials comprising a first compound that is a first host material having the structure shown below in addition to a second compound that is a second host and a light-emitting material {(paragraphs [0190]-[0191] as well as paragraphs [0273]-[0278], [0280]-[0287], and [0291] describing Example 4: The composition of the disclosure of Feldman is used in the photoactive layer and comprises a first host comprising the structure of Feldman’s Formula I, a second host, and a light-emitting material.), (paragraph [0142]: The compounds comprising the structure of Feldman’s Formula I are exemplified by the compounds of pp. 18-22.), (p. 19, Compound H11, shown below)}. 
[AltContent: textbox (Feldman’s Compound H11)] 
    PNG
    media_image6.png
    837
    687
    media_image6.png
    Greyscale


The second host of Feldman can be a triazine compound which can be the compound shown below {(paragraphs [0147]-[0148]: The second host can be a triazine compound.), (paragraphs [0273]-[0278], [0280]-[0287], and [0291]: Example 4—Compound SH-4 is the second host.), (paragraph [0264]: The compound shown below)}.
[AltContent: textbox (Feldman’s Compound SH-4)]
    PNG
    media_image7.png
    660
    1343
    media_image7.png
    Greyscale


Feldman does not exemplify a compound having the structure of the instant Formula II.
However, Feldman teaches that the compounds comprising Feldman’s Formula I can have the structure, shown below {paragraphs [0008] and [0053]}. 
[AltContent: textbox (Feldman’s Formula I)]
    PNG
    media_image8.png
    566
    1209
    media_image8.png
    Greyscale


Where Q is a fused ring linkage have the structure shown below {paragraphs [0009] and [0054]}.

    PNG
    media_image9.png
    570
    881
    media_image9.png
    Greyscale

Where in Feldman’s Formula I, R2 can be any hydrocarbon aryl {paragraphs [0011] and [0056]}.
Balaganesan teaches that compounds comprising a carbazolyl group substituted with the terphenyl group shown below have high luminous efficiency, high thermal stability, low driving voltage, and long lifetime {(paragraphs [0008]-[0009]: The compounds of the disclosure have the structure of general formula (I), shown below.), (paragraph [0093]: The compounds of the disclosure provide organic light-emitting devices having high luminous efficiency, high thermal stability, low driving voltage, and long lifetime.)}.

    PNG
    media_image10.png
    818
    970
    media_image10.png
    Greyscale

Balaganesan teaches that the compounds of Balaganesan can be of the form of an indolocarbazole derivative, such as the compound shown below {(paragraphs [0008]-[0011]: The compounds of the disclosure have the structure of general formula (I).), (paragraphs [0037]-[0039]: The compounds of the disclosure are exemplified by the compounds of Table 1 on pp. 2-12.) (p. 7, Compound 1-18)}. 
[AltContent: textbox (Balaganesan’s Compound (1-18))] 
    PNG
    media_image11.png
    854
    1066
    media_image11.png
    Greyscale


The compounds of the disclosure of Balaganesan are useful as the host material of the light-emitting layer of an organic light-emitting device {paragraphs [0016] and [0041]}
To provide further teachings that a terphenyl group of the compound of Feldman can be replaced with a terphenyl group of Balaganesan, Lee teaches the indolocarbazole derivative compounds shown below for use in organic light-emitting devices {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 11, compound C-36), (p. 11, Compound C-37)}. 
[AltContent: textbox (Lee’s Compound C-37)][AltContent: textbox (Lee’s Compound C-36)]
    PNG
    media_image12.png
    888
    1097
    media_image12.png
    Greyscale
    
    PNG
    media_image13.png
    890
    1091
    media_image13.png
    Greyscale


The only difference between the compounds shown above is that one compound comprises a terphenyl group bonded to an N atom as in Feldman’s compounds above and one compound comprises a terphenyl group as in the compound of Balaganesan.
Thus, indolocarbazole derivative compounds comprising a terphenyl group bonded to an N atom as in Feldman’s compounds above and indolocarbazole derivative compounds comprising a terphenyl group as in the compound of Balaganesan were both known elements in the prior art.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Feldman's compound H1 by 
The resultant compound has the structure of the instant Compound D5.
The resultant compound has the structure of the instant Formula II where: R is a terphenyl bonded at the para position of the connecting phenylene; R4 is terphenyl; R1-R3 are hydrogen.

Regarding claim 11: Feldman as modified by Balaganesan and Lee teaches all of the features with respect to claim 1, as outlined above.
Feldman does not exemplify that the second host has the structure of one of the compounds of the current claim 11.
However, as outlined above, the second host of Feldman can be a triazine compound {paragraphs [0147]-[0148]: The second host can be a triazine compound.}.
Lee teaches the compound shown below as a co-host material of a light-emitting layer of an organic light-emitting device that is a triazine compound {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (p. 80, Compound H2-41), (paragraph [0062] and Table 2: Examples 3-2 through 3-4 use Compound H2-41.)}.
[AltContent: textbox (Lee’s Compound H2-41)]
    PNG
    media_image3.png
    840
    684
    media_image3.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the triazine compound that is the second compound of Feldman for Lee’s Compound H2-41, based on the teaching of Feldman and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Lee’s Compound H2-41 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 12: 
Feldman does not exemplify that the second host has the structure of one of the compounds of the current claim 12.
However, as outlined above, the second host of Feldman can be a triazine compound {paragraphs [0147]-[0148]: The second host can be a triazine compound.}.
Lee teaches the compound shown below as a co-host material of a light-emitting layer of an organic light-emitting device that is a triazine compound {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (p. 86, Compound H2-72)}.
[AltContent: textbox (Lee’s Compound H2-72)] 
    PNG
    media_image4.png
    771
    710
    media_image4.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the triazine compound that is the second compound of Feldman for Lee’s Compound H2-72, based on the teaching of Feldman and Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The 

Regarding claim 13: Feldman as modified by Balaganesan and Lee teaches all of the limitations with respect to claim 25, as outlined above.
Feldman as modified by Balaganesan does not exemplify that the first compound has the structure of the instant Formula I.
As outlined above, Feldman teaches that the first host of Feldman, which is being equated with the first compound, comprises the structure of Feldman’s Formula I. Feldman further teaches that the first host of Feldman can have the structure shown below {paragraph [0115]}.
[AltContent: textbox (Feldman’s Formula II(e))]
    PNG
    media_image14.png
    643
    807
    media_image14.png
    Greyscale


Furthermore, Lee teaches the compounds shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}. 
[AltContent: textbox (Lee’s Compound C-226)][AltContent: textbox (Lee’s Compound C-166)]
    PNG
    media_image15.png
    559
    610
    media_image15.png
    Greyscale
    
    PNG
    media_image16.png
    542
    591
    media_image16.png
    Greyscale


Both Lee’s Compound C-166 and Lee’s Compound C-226 have the structure of Lee’s formula 1 and are presented as being functionally equivalent.
The only difference between the compounds shown above is that Lee’s Compound C-226 has a bonding arrangement of the indolocarbazole skeleton that meets the structure of the instant Formula II and Lee’s Compound C-224 has a bonding arrangement of the indolocarbazole skeleton that meets the structure of the instant Formula I.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Feldman’s Compound H4 by substituting the bonding arrangement of the indolocarbazole structure consistent with the bonding arrangement of the instant Formula II for the bonding arrangement of 

Regarding claims 22 and 27: Feldman as modified by Balaganesan and Lee teaches all of the limitations with respect to claims 1 and 25, as outlined above.
Feldman further discloses that the organic layer can further comprise a phosphorescent emissive dopant having the structure shown below {(paragraphs [0191]-[0192]: The light emitting layer can comprise an iridium complex.), (paragraphs [0273]-[0278], [0280]-[0287], and [0291]: An iridium complex comprised in the light emitting layer can be D2.), (p. 6, Compound D20 shown below)}.
[AltContent: textbox (Feldman’s Compound D20)] 
    PNG
    media_image17.png
    818
    793
    media_image17.png
    Greyscale


Where in Feldman’s Compound D20, Y1-Y8 are C; Ra is methyl; Rb
The compound shown above is a third compound that has a different structure than the first host or the second host (the first compound or the second compound).
Feldman teaches that the device of Feldman can be produced using thermal evaporation {paragraph [0210]}.
Each of the first compound, the second compound, and the third compound would have vapor pressures when undergoing a thermal evaporation process. For a given pressure and a given evaporation rate, each material would have specific evaporation temperature. However, claim 22 has not specified either of a pressure or an evaporation rate. At some pressure and some evaporation rate, the third compound would have an evaporation temperature T3 of 150 to 350 °C. Furthermore, at some pressure and some evaporation rate, the first compound would have an evaporation temperature T1 of 150 to 350 °C. 
Given that the pressure and evaporation rate are not specified for either of the first material or the third material, these conditions do not need to be the same for each of the first material and the second material. Therefore, a pressure and evaporation rate for the first material and a pressure and evaporation rate for the third material could be chosen such that T1-T3 is less than 20 °C. 
Given the above conditions, the third material would have a third mass loss rate and the first material would have a first mass loss rate. Given the above conditions, a pressure and evaporation rate for the first material and a pressure and evaporation rate for the third material could be chosen such that the ratio between the first mass loss rate and the third mass loss rate is within the rant of 0.90 to 1.10.

Regarding claim 24: Feldman as modified by Lee and Kai teaches all of the limitations with respect to claim 1, as outlined above.
Feldman does not exemplify that the organic light-emitting device of Feldman is formed using solution deposition processes.
However, Feldman does teach that the devices of Feldman can be produced by solution deposition processes {paragraph [0210]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have deposited the layer of the organic light-emitting device comprising the composition taught by Feldman as modified by Lee and Kai by a solution deposition process, based on the teaching of Feldman. The modification would have been a combination of prior art element according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum deposition processes to be used to make an organic light-emitting device.
Each of the first compound and the second compound would have vapor pressures when undergoing a thermal evaporation process. For a given pressure and a given evaporation rate, each material would have specific evaporation temperature. However, claim 24 has not specified either of a pressure or an evaporation rate. At some pressure and some evaporation rate, the third compound would have an evaporation temperature T3 of 150 to 350 °C. Furthermore, at some pressure and some evaporation rate, the first compound would have an evaporation temperature T1 of 150 to 350 °C.
A solution used for deposition would have been in liquid form at a temperature less than the evaporation temperature of the first compound T1 and the evaporation temperature of the second compound T2, wherein T1 and T2 are each independently 150 to 350 °C. Otherwise, the solution would evaporate prior to deposition.

Regarding claim 29: Feldman as modified by Lee and Kai teaches all of the limitations with respect to claim 25, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula II is a transporting material.

Regarding claims 32-33: Feldman as modified by Lee, and Kai teaches all of the limitations with respect to claim 25, as outlined above.
Claim 32 differs from claim 25 in that the organic light-emitting device is comprised in a consumer product.
Feldman further discloses that the organic light-emitting device can be incorporated into a display or a white light emitting lighting luminaire, which would be a consumer product {paragraph [0189]}. Any luminaire would be a light for interior or exterior illumination and/or signaling.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device by applying it to a lighting system or a display 

Regarding claim 35: Feldman as modified by Lee, and Kai teaches all of the limitations with respect to claim 25, as outlined above.
Feldman does not exemplify a compound similar to the modified Compound H4 of Feldman in which the instant R2 is one of alkenyl, alkyne, halogen, silyl, nitrile, nitro, heteroaryl, or combinations thereof.
As outlined above, Feldman teaches that Feldman’s Compound H4 has the structure of Feldman’s Formula I, shown below {(paragraphs [0190]-[0191]: The composition of the disclosure of Feldman is used in the photoactive layer and comprising a first host comprising the structure of Feldman’s Formula I.), (paragraph [0142]: The compounds comprising the structure of Feldman’s Formula I are exemplified by the compounds of pp. 18-22.), (p. 18, Compound H4, shown below)}.

    PNG
    media_image18.png
    536
    1145
    media_image18.png
    Greyscale

Where Q of Feldman’s Formula I has the structure shown below {paragraph [0054]}.

    PNG
    media_image19.png
    647
    1013
    media_image19.png
    Greyscale

Where R3 of Feldman shown above is hydrogen in the modified Compound H4 of Feldman.
Feldman further teaches that R3 of Feldman shown above can be alkyl, aryl, silyl, alkoxy, aryloxy, cyano, styryl, vinyl, or allyl {paragraph [0057]}. Each of styryl and vinyl can be considered an alkenyl group, because each of these functional groups comprises an alkenyl group. Further a cyano group is also known as a nitrile group. Therefore, each of silyl, cyano, stryryl, and vinyl meet the limitations of the current claim 35. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Feldman’s Compound H4 by substituting one of silyl, cyano, stryryl, or vinyl for one of the hydrogens at R3 of Feldman (the instant R2), based on the teaching of Feldman. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of silyl, cyano, stryryl, and vinyl would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent .

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Balaganesan et al. (US 2012/0175598 A1) (hereafter “Balaganesan”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) and as evidence by Kim et al. (US 2015/0380662 A1) (hereafter “Kim”).
Regarding claims 14 and 22: Feldman as modified by Balaganesan and Lee teaches all of the features with respect to claim 1, as outlined above.
Feldman does not exemplify that the second host has the structure of one of the compounds of the current claim 11.
However, as outlined above, the second host of Feldman can be a triazine compound {paragraphs [0147]-[0148]: The second host can be a triazine compound.}.
Lee teaches the compound shown below as a co-host material of a light-emitting layer of an organic light-emitting device that is a triazine compound {(paragraphs [0008]-[0013]: The compound having the structure of formula 2 is a co-host material.), (paragraph [0036]: The compounds having the structure of formula 2 are exemplified by compounds H2-1 through H2-495.), (p. 80, Compound H2-41), (paragraph [0062] and Table 2: Examples 3-2 through 3-4 use Compound H2-41.)}.
[AltContent: textbox (Lee’s Compound H2-41)]
    PNG
    media_image3.png
    840
    684
    media_image3.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the triazine compound that is the second compound of Feldman for Lee’s Compound H2-41, based on the teaching of Feldman and Kai. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Lee’s Compound H2-41 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Feldman as modified by Balaganesan and Lee does not exemplify that the first compound has the structure of the instant Formula I.
As outlined above, Feldman teaches that the first host of Feldman, which is being equated with the first compound, comprises the structure of Feldman’s Formula I. Feldman further teaches that the first host of Feldman can have the structure shown below {paragraph [0115]}.
[AltContent: textbox (Feldman’s Formula II(e))]
    PNG
    media_image14.png
    643
    807
    media_image14.png
    Greyscale


Furthermore, Lee teaches the compounds shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}. 
[AltContent: textbox (Lee’s Compound C-226)][AltContent: textbox (Lee’s Compound C-166)]
    PNG
    media_image15.png
    559
    610
    media_image15.png
    Greyscale
    
    PNG
    media_image16.png
    542
    591
    media_image16.png
    Greyscale


Both Lee’s Compound C-166 and Lee’s Compound C-226 have the structure of Lee’s formula 1 and are presented as being functionally equivalent.
The only difference between the compounds shown above is that Lee’s Compound C-226 has a bonding arrangement of the indolocarbazole skeleton that meets the structure of the instant Formula II and Lee’s Compound C-224 has a bonding arrangement of the indolocarbazole skeleton that meets the structure of the instant Formula I.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Feldman’s Compound H4 by substituting the bonding arrangement of the indolocarbazole structure consistent with the bonding arrangement of the instant Formula II for the bonding arrangement of the indolocarbazole structure consistent with the instant Formula I, based on the teaching of Feldman and Lee. The substitution would have been one known element for another known element and would have led to results similar to those of Feldman’s Compound H4. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant composition would have comprised a mixture of the compounds shown below.

    PNG
    media_image3.png
    840
    684
    media_image3.png
    Greyscale

    PNG
    media_image20.png
    809
    646
    media_image20.png
    Greyscale


Feldman as modified by Balaganesan and Lee teaches the claimed invention above but fails to teach that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. It is reasonable to presume that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined 
As outlined above, Feldman as modified by Balaganesan and Lee teaches a composition comprising the compounds shown below. 

    PNG
    media_image3.png
    840
    684
    media_image3.png
    Greyscale

    PNG
    media_image20.png
    809
    646
    media_image20.png
    Greyscale

This similar is one of the 17 exemplified compositions of the instant specification {paragraph [133]: Table PM, composition PM-20}. 
The compound having two terphenyl substituents has the structure of the instant Compound B4, which is structurally similar to Compound B2. The difference is that instead of a para linked biphenyl group, there is a meta linked terphenyl group. The instant specification describes that R4 of Formula I can be aryl in general. Each of a para linked biphenyl group and is a meta linked terphenyl group are aryl and are constituted of unfused benzene rings. Based on the structurally similarity of the compounds and the teachings of the specification that the substituent structures are 
The compound comprising the triazine ring is structurally similar to the instant Compound G10. The difference is in the bonding arrangement of the indolocarbazole ring structure. Kim teaches compounds that are useful as a host in the light-emitting layer of an organic light-emitting device, such as the compounds shown below {(paragraphs [0042]-[0045] and [0257]: The first material has the structure of Formula 1-1 or 1-2 and can be used as the host material of a light-emitting layer of an organic light-emitting device.), (paragraph [0183]: The first material is exemplified by Compounds 1-173.), (p. 27, Compound 66 and Compound 67)}.
[AltContent: textbox (Kim’s Compound 67)][AltContent: textbox (Kim’s Compound 66)] 
    PNG
    media_image21.png
    765
    784
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    905
    831
    media_image22.png
    Greyscale


Kim’s Compound 66 has the same structure as the compound of Lee. Kim’s Compound 67 has the structure of the instant Compound G10. Given the structurally similarity of the compounds and that Kim teaches each of these compounds as being alternatively 
Therefore, a mixture of the two compounds would have properties similar to that of mixture PM-20. 
Paragraph [71] of the instant specification states that the composition of the first compound and the second compound of the instant application can be such that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9 Torr, at a 2Å/s deposition rate on a surface position at a predefined distance away from the mixture being evaporated; the absolute value of (C1-C2)/C1 is less than 5%. 
One of ordinary skill in the art would expect that a mixture expected to have similar properties to one of the 17 exemplified compositions of the instant specification to have the properties that the first compound has an evaporation temperature T1 of 150 to 350°C; the second compound has an evaporation temperature T2 of 150 to 350°C; the absolute value of T1-T2 is less than 20°C; the first compound has a concentration C1 in said mixture and a concentration of C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1x10-6 Torr to 1x10-9
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Feldman as modified by Balaganesan and Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Feldman as modified by Balaganesan and Lee teaches the claimed invention above but fails to teach that the first compound has a vapor pressure of P1 at an evaporation temperature T1 of 150 to 350 °C at 1 atm, the second compound has a vapor pressure P2 at an evaporation temperature T2 of 150 to 350 °C at 1 atm; and wherein the ratio of P1/P2 is within the range of 0.90 to 1.10. It is reasonable to presume that the property that the first compound has a vapor pressure of P1 at an evaporation temperature T1 of 150 to 350 °C at 1 atm, the second compound has a vapor pressure P2 at an evaporation temperature T2 of 150 to 350 °C at 1 atm; and wherein the ratio of P1/P2 is within the range of 0.90 to 1.10 is inherent to Feldman as modified by Balaganesan and Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
As outlined above, Feldman as modified by Balaganesan and Lee teaches a composition comprising the compounds shown below. 

    PNG
    media_image3.png
    840
    684
    media_image3.png
    Greyscale

    PNG
    media_image20.png
    809
    646
    media_image20.png
    Greyscale

This similar is one of the 17 exemplified compositions of the instant specification {paragraph [133]: Table PM, composition PM-20}. 
The compound having two terphenyl substituents has the structure of the instant Compound B4, which is structurally similar to Compound B2. The difference is that instead of a para linked biphenyl group, there is a meta linked terphenyl group. The instant specification describes that R4 of Formula I can be aryl in general. Each of a para linked biphenyl group and is a meta linked terphenyl group are aryl and are constituted of unfused benzene rings. Based on the structurally similarity of the compounds and the teachings of the specification that the substituent structures are alternatively functional for the compounds having the structure of formula I, it would be expected that they would have similar properties.
The compound comprising the triazine ring is structurally similar to the instant Compound G10. The difference is in the bonding arrangement of the indolocarbazole ring structure. Kim teaches compounds that are useful as a host in the light-emitting layer of an organic light-emitting device, such as the compounds shown below {(paragraphs [0042]-[0045] and [0257]: The first material has the structure of Formula 1-1 or 1-2 and can be used as the host material of a light-emitting layer of an organic light-emitting device.), (paragraph [0183]: The first material is exemplified by Compounds 1-173.), (p. 27, Compound 66 and Compound 67)}.
[AltContent: textbox (Kim’s Compound 67)][AltContent: textbox (Kim’s Compound 66)] 
    PNG
    media_image21.png
    765
    784
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    905
    831
    media_image22.png
    Greyscale


Kim’s Compound 66 has the same structure as the compound of Lee. Kim’s Compound 67 has the structure of the instant Compound G10. Given the structurally similarity of the compounds and that Kim teaches each of these compounds as being alternatively useful for the same purpose, it would be expected that the compounds would have similar properties.
Therefore, a mixture of the two compounds would have properties similar to that of mixture PM-20. 
Paragraph [72] of the instant specification states that the first compound has a vapor pressure of P1 at T1 at 1 atm, the second compound has a vapor pressure P2 at T2 at 1 atm; and wherein the ratio of P1/P2 is within the range of 0.90 to 1.10. 
One of ordinary skill in the art would expect that one of the 17 exemplified compositions of the instant specification to have the properties that the first compound has a vapor pressure of P1 at an evaporation temperature T1 of 150 to 350 °C at 1 atm, the second compound has a vapor pressure P2 at an evaporation temperature T2 of 150 to 350 °C at 1 atm; and wherein the ratio of P1/P2 is within the range of 0.90 to 1.10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Feldman as modified by Balaganesan and Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Balaganesan et al. (US 2012/0175598 A1) (hereafter “Balaganesan”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) as applied to claim 1 above, and further in view of Takada et al. (US 2014/0034914 A1) (hereafter “Takada”).
Regarding claim 21:
Feldman does not teach that the first compound and the second compound each has a purity in excess of 99% as determined by high pressure liquid chromatography.
However, Takada teaches that it is preferable to have the purity of a compound used in an organic electronic device above 99.9% as measured by HPLC to minimize charge trapping {paragraph [0110]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the composition of Feldman as modified by Balaganesan and Lee to have a purity above 99.9% as measured by HPLC, based on the teaching of Takada. The motivation for doing so would have been to minimize charge trapping, as taught by Takada.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2013/0248849 A1) (hereafter “Feldman”) in view of Balaganesan et al. (US 2012/0175598 A1) (hereafter “Balaganesan”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) as applied to claim 25 above, and further in view of Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claim 28: Feldman as modified by Balaganesan and Lee teaches all of the features with respect to claim 25, as outlined above.
Feldman does not teach a blocking layer comprising the compound having the structure of the instant Formula II as a blocking material in a blocking layer.
Jang teaches an OLED comprising a compound such as the compound shown below that are useful as the material of an electron transport layer {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image23.png
    492
    496
    media_image23.png
    Greyscale


Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be {paragraphs [0124]-[0128]}.
Feldman teaches that the OLED of Lee can comprise an electron transport layer {paragraph [0185]}, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraph [0185]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Feldman as modified by Balaganesan and Lee by including Jang’s compound having the structure of Jang’s Formula 1-8 in an electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Lee, based on the teaching of Jang and Lee. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, that can block holes from the light-emitting layer in an electron transport layer of the device of Lee, based on the teaching of Jang.
Feldman as modified by Balaganesan and Lee does not teach that the OLED of Lee comprises a composition of the host materials of the light-emitting layer and the compound of Jang’s Formula 1-8 of the electron transport layer.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Feldman as modified by Balaganesan, Lee, and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise the modified of Feldman described above, the compound of Lee described above, and the compound of Formula 1-8 of Jang. 
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains the modified of 
The mixed layer containing the modified of Feldman described above, the compound of Lee described above, and the compound of Formula 1-8 of Jang must necessarily transport charges. Therefore, the layer must necessarily be a transporting layer and the compound of Formula II (the modified compound of Feldman) is a transporting material in the layer.

Claims 1, 9, 13, 25-26, 29, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Balaganesan et al. (US 2012/0175598 A1) (hereafter “Balaganesan”) in view of Komori (US 2012/0001165 A1) (hereafter “Komori”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova ‘516”) and Yoshida et al. (JP 2012-056880 A—machine translation relied upon) (hereafter “Yoshida”) and as evidenced by Aziz et al. (US 2003/0132704 A1) (hereafter “Aziz”) and Fryd et al. (US 2003/0148142 A1) (hereafter “Fryd”).
Regarding claims 1, 9, 25-26, and 34: Balaganesan discloses the compound shown below {(paragraphs [0008]-[0011]: The compounds of the disclosure have the structure of general formula (I).), (paragraphs [0037]-[0039]: The compounds of the disclosure are exemplified by the compounds of Table 1 on pp. 2-12.), (p. 7, Compound 1-18)}. 
[AltContent: textbox (Balaganesan’s Compound (1-18))] 
    PNG
    media_image11.png
    854
    1066
    media_image11.png
    Greyscale


The compounds of the disclosure of Balaganesan are useful as the host material of the light-emitting layer of an organic light-emitting device {paragraphs [0016] and [0041]}.
Balaganesan does not exemplify a compound similar to Balaganesan’s Compound (1-18) in which the indolocarbazole structure has the structure of the indolocarbazole structures of the instant Formula I or Formula II.
Balaganesan teaches that the compounds of Balaganesan has the structure of Formula I of Balaganesan, shown below {paragraphs [0008]-[0009]}.

    PNG
    media_image24.png
    818
    976
    media_image24.png
    Greyscale

The Compound (1-18) of Balaganesan has the structure of Balaganesan’s general formula I where: Y is N; Ar2 is phenyl; and Ar1 is phenyl that is bonded to the carbazolyl group of Balaganesan’s general formula I {paragraphs [0009]-[0011]}.
As can be seen in Balaganesan’s general formula I, the Y(Ar1)(Ar2) group can be bonded at any available position on the benzene ring of the carbazolyl group.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Balaganesan’s Compound (1-18) by substituting the bonding arrangement of the indolocarbazole structure consistent with the bonding arrangement of one of the instant Formula I or Formula II for the bonding arrangement of the indolocarbazole structure of Balaganesan’s Compound (1-18), based on the teaching of Balaganesan. The substitution would have been one known element for another known element and would have led to similar results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and 
Balaganesan does not exemplify a compound similar to the modified Balaganesan’s Compound (1-18) in which the substituent corresponding to the instant R4 is heteroaryl.
Komori teaches indolocarbazole compounds that can be used as a host material in a light-emitting layer of an organic light emitting device, such as the compound shown below comprising carbazole as a substituent on an N atom of the indolocarbazole structure (among others comprising carbazole as a substituent on an N atom of the indolocarbazole structure) {(paragraphs [0049], [0051], and [0053]: The organic layer comprises an emissive layer.), (paragraphs [0049] and [0051]: The emissive layer comprises a host that is the compound of the disclosure of Komori and a dopant.), (paragraph [0017]: The compound of the disclosure of Komori has the structure of Komori’s formula (1).), (paragraph [0048]: The compounds having the structure of Komori’s formula (1) are exemplified by Compounds 1-98.), (p. 20, Compound 73)}.
[AltContent: textbox (Komori’s Compound 73)] 
    PNG
    media_image25.png
    853
    1071
    media_image25.png
    Greyscale

 
Fryd provides evidence that both carbazole groups and arylamine groups were known hole transporting groups {paragraph [0028] and claim 19}.
Balaganesan teaches that the substituent Ar2 of Balaganesan’s general formula 1 (corresponding to the arylamine substituent of Balaganesan’s Compound (1-18)) can alternatively be heteroaryl {paragraph [0011]}.
The carbazole substituent of Komori’s Compound 73 and the arylamine substituent of Balaganesan’s Compound (1-18) differ only in that the carbazole substituent comprises an addition single bond between two of the benzene rings on the N atom of the substituent group. 
Therefore, one of ordinary skill in the art would consider both the carbazole group of Komori’s Compound 73 and the arylamine substituent of Balaganesan’s Compound (1-18) to be known elements that could be used in place of one another at the time the invention was effectively filed.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Balaganesan’s Compound (1-18) by substituting the carbazole group of Komori’s Compound 73 in place of the arylamine substituent of Balaganesan’s Compound (1-18), based on the teaching of Komori and Balaganesan. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a carbazolyl group would have been a choice from a finite number of identified, predictable solutions exemplified by Komori, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum compound structures when producing compounds to be used to make an organic light-emitting device.
Balaganesan does not disclose a specific device comprising the modified Balaganesan’s Compound 1-18.
However, as described above, the compounds of the disclosure of Balaganesan are useful as the host material of the light-emitting layer of an organic light-emitting device {paragraphs [0012]-[0016] and [0041]}.
Balaganesan teaches an organic light emitting device comprising a substrate, an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraph [0012]-[0016] and [0041]}.
The organic layer comprises a light-emitting layer comprising a composition of materials comprising a first compound that is a first host material having the structure shown below in addition to a light-emitting material {paragraphs [0016] and [0041]}
At the time the invention was effectively filed, it would have been obvious to have modified the Compound 1-18 of Balaganesan to be comprised in the light-emitting layer of the device described by Balaganesan as the host material for a light-emitting material, based on the teaching of Balaganesan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Balaganesan as modified by Komori does not teach that the light-emitting layer comprises a second host compound having the structure of the instant Formula IV.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material {paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
Aziz provides evidence that indolocarbazole compounds were known to have hole transporting properties {paragraph [0032]}.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Balaganesan by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Balaganesan as modified by Kondakova ‘516 does not teach that 2nd host material having electron transporting properties has the structure of the instant Formula (IV).
Yoshida teaches the compound shown below for use as a host compound for a light-emitting layer in an organic light-emitting device {(paragraphs [0008] and [0023]: The indolocarbazole compounds of Yoshida have the structure of one of general formulas (1), (2), (3), (4), (5), and (6).), (paragraphs [0016], [0051], [0053], [0058]: The indolocarbazole compounds of Yoshida are useful as host materials for a light-emitting layer of an organic light-emitting device.), (paragraph [0043]: The indolocarbazole compounds of the disclosure are exemplified by the compounds in paragraphs [0044]-[0048].), (paragraph [0045]: The compound shown below.)}.
 
    PNG
    media_image26.png
    920
    1197
    media_image26.png
    Greyscale


The compound above is a triazine compound. Therefore, the compound shown above would be recognized by one of ordinary skill in the art as being a triazine derivative being capable of being used as the 2nd host material having electron transporting properties taught by Kondakova ‘516.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the triazine compound that is the second compound of Balaganesan as modified by Kondakova ‘516 for the compound of Yoshida shown above, based on the teaching of Kondakova ‘516 and Yoshida. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the compound of Yoshida shown above would have been one from a finite number of identified, predictable solutions (the synthesis examples of Yoshida), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within 

Regarding claim 13: Bagalanesan as modified by Komori, Kondakova ‘516, and Yoshida teaches all of the limitations with respect to claim 1, as outlined above.
Balaganesan does not exemplify a compound similar to Balaganesan’s Compound (1-18) in which the indolocarbazole structure has the structure of the indolocarbazole structures of the instant Formula I.
Balaganesan teaches that the compounds of Balaganesan has the structure of Formula I of Balaganesan, shown below {paragraphs [0008]-[0009]}.

    PNG
    media_image24.png
    818
    976
    media_image24.png
    Greyscale

The Compound (1-18) of Balaganesan has the structure of Balaganesan’s general formula I where: Y is N; Ar2 is phenyl; and Ar1 is phenyl that is bonded to the carbazolyl group of Balaganesan’s general formula I {paragraphs [0009]-[0011]}
As can be seen in Balaganesan’s general formula I, the Y(Ar1)(Ar2) group can be bonded at any available position on the benzene ring of the carbazolyl group.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Balaganesan’s Compound (1-18) by substituting the bonding arrangement of the indolocarbazole structure consistent with the bonding arrangement of one of the instant Formula I for the bonding arrangement of the indolocarbazole structure of Balaganesan’s Compound (1-18), based on the teaching of Balaganesan. The substitution would have been one known element for another known element and would have led to similar results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 29: Bagalanesan as modified by Komori, Kondakova ‘516, and Yoshida teaches all of the limitations with respect to claim 25, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula II is a transporting material.

Regarding claims 32-33: Bagalanesan as modified by Komori, Kondakova ‘516, and Yoshida teaches all of the limitations with respect to claim 25, as outlined above.
Claim 32 differs from claim 25 in that the organic light-emitting device is comprised in a consumer product.
Balaganesan further discloses that the OLED is incorporated into a consumer product that is a lighting system or a display system {paragraph [0094]: The organic electroluminescent device can be used to produce a display system or a lighting system.}. Any lighting system would be a light for interior or exterior illumination and/or signaling.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device by applying it to a lighting system or a display system, based on the teaching of Balaganesan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). It would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system.

Regarding claim 36: Bagalanesan as modified by Komori, Kondakova ‘516 and Yoshida teaches all of the features with respect to claim 1, as outlined above.
Balaganesan as modified by Kondakova ‘516 and Yoshida does not exemplify that the compound of Yoshida shown above has a structure in which the triazine rings are linked to the indolocarbazole structure through biphenyl groups.
However, Yoshida teaches that the compounds of Yoshida have the structure of one of general formulas (1), (2), (3), (4), (5), and (6) {paragraphs [0008] and [0023]}.
Yoshida’s compound shown above has the structure of Yoshida’s general formula (1) where A1 and A2 of Yoshida are both triazine and X1 and X2 of Yoshida are each phenylene {paragraphs [0008]-[0013] and [0025]}.
Yoshida teaches that in addition to phenylene X1 and X2 can be biphenylene or terphenylene {paragraph [0013] and [0025]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a biphenylene or a terphenylene group in place of each of the phenylene groups in Yoshida’s Compound shown above, based on the teaching of Yoshida. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a biphenylene or a terphenylene group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum compound structures when producing compounds to be used to make an organic light-emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786